DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 9/12/2022.

Election/Restrictions
Applicant's election with traverse of Species A, claims 1-5, in the reply filed on 9/12/2022 is acknowledged.  The traversal is on the ground that Species A and B share limitations in common and that there is no burden on the Examiner to search and examine all pending claims. This is not found persuasive because Species B does not require the additional substrate attaching to the insulating layer.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/12/2022.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --METHOD FOR MANUFACTURING AN INTEGRATED MAGNETORESISTIVE DEVICE--.
Claim Objections
Claim 5 is objected to because of the following informalities:  
	The ohrase “bonding through the use of bumps” as recited in line 2 appears to be -- bonding through bumps--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WHIP et al. (PGPub 2011/0244599 A1).
	WHIP et al. teach a process of making an integrated magnetoresistive device, comprising steps of: forming an insulating layer (234, 242) on top of a first surface of a substrate (206, paragraph [0033]) having first and second surfaces as shown in Fig. 5; forming a magnetoresistor (123, paragraphs [0024] and [0037]) of a first ferromagnetic material within the insulating layer as shown in Fig. 5, wherein the magnetoresistor defines a sensitivity plane parallel to the first and second surfaces as shown in Fig. 5; opening a trench (252, 254, paragraph [0038]) in an additional substrate (246) as shown in Fig. 6; coating a side wall of the trench with a second ferromagnetic material (256, paragraph [0038]); and attaching the additional substrate to the insulating layer as shown in Figs. 6 and 7, wherein the second ferromagnetic material forms a concentrator (258, as shown in Fig. 7) having an arm on the side wall that extends longitudinally in a transverse direction to the sensitivity plane as shown in Fig. 7 (paragraph [0039]), and wherein the arm is offset from the magnetoresistor in a direction perpendicular to the first surface as shown in Fig. 7.


    PNG
    media_image1.png
    171
    657
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    234
    598
    media_image2.png
    Greyscale


	Re. claim 2: An open end of the trench faces the insulating layer as shown in Fig. 7.
	Re. claim 3: The additional substrate is made of a conductive material (paragraphs [0035] – [0040]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WHIP et al.
	WHIP et al. teach all limitations as set forth above, but silent a semiconductor material for the additional substrate. Since WHIP et al. teach that the additional substrate is made of a conductive material, it is however generally known to the person skilled in the art that both materials for the additional substrate are equivalent and can be interchanged with one another where circumstances make it desirable. One of ordinary skill in the art could easily select a conductive material, a semiconductor material, to result in the required composition for the additional substrate. Therefore, it would have been an obvious matter of design choice to modify the conductive material of WHIP et al. to obtain the invention as specified in claim 4.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WHIP et al.  as applied to claim 1 above, and further in view of Yagi et al. (US PAT. 6,869,822).
	WHIP et al. teach all limitations as set forth above, but silent bumps to connect the additional substrate to the insulating layer, the first substrate. Yagi et al. teach a process of making a semiconductor device having a first substrate (1) connected to a second substrate (2, such as the additional substrate)through bumps (3) as shown in Fig. 1a (col. 4, lines 49-51). Therefore, since such a modification would have been an obvious design consideration that is within the purview of one having ordinary skill in the art to provide the well-known benefit of bonding (such as flip-chip bonding) the first substrate with the second substrate. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention was made, to a person having ordinary skill in the art to modify a process of fabricating an integrated magnetoresistive device of WHIP et al. by providing bumps between the first substrate and the second substrate as taught by Yagi et al. in order to providing a bond between the first substrate and the second substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729